Judgment of the County Court, Nassau County, rendered Hay 7, 1965, reversed, on the facts, and new trial ordered. While the general rule is that, when a victim or “ a witness positively identifies a defendant as the man who committed a crime, the weight of the evidence of identification is for the jury unless it is incredible as a matter of law ” (People v. Seppi, 221 N. Y. 62, 68), it is our opinion that the evidence of identification was insufficient to support a finding that the evidence proved defendant to be guilty beyond a reasonable doubt. Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.